Citation Nr: 1018965	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pingueculae of the 
bilateral eyes.

2.  Entitlement to service connection for a psychiatric 
disorder, to include major depressive disorder (MDD).

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for bilateral hearing 
loss, to include bilateral ear disabilities.

5.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to PTSD.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for bilateral eye 
refractive error.

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for bilateral 
tinnitus.

11.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

12.  Entitlement to an initial disability rating in excess of 
10 percent for calcaneal spurs of the left heel.

13.  Entitlement to an initial disability rating in excess of 
10 percent for calcaneal spurs of the right heel.

14.  Entitlement to an initial disability rating in excess of 
10 percent for a left hip disability, to include enthesopathy 
and trochanteric bursitis.

15.  Entitlement to an initial disability rating in excess of 
10 percent for a right hip disability, to include 
enthesopathy and trochanteric bursitis.

16.  Entitlement to an initial compensable disability rating 
for left knee patellofemoral syndrome.

17.  Entitlement to an initial compensable disability rating 
for right knee patellofemoral syndrome.

18.  Entitlement to an initial compensable disability rating 
for chronic cystitis (claimed as urinary tract infections).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served in the United States Army Reserves from 
March 1977 to February 2003.  The appellant served on active 
duty in the Persian Gulf from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant filed her original 
claims in October 2004.  In August 2005, the RO granted 
entitlement to service connection for the following 
disabilities: left heel calcaneal spurs [assigning a 10 
percent disability rating]; right heel calcaneal spurs 
[assigning a 10 percent disability rating]; a left hip 
disability, to include enthesopathy and trochanteric bursitis 
[assigning a noncompensable disability rating]; a right hip 
disability, to include enthesopathy and trochanteric bursitis 
[assigning a noncompensable disability rating]; left knee 
patellofemoral syndrome [assigning a noncompensable 
disability rating]; right knee patellofemoral syndrome 
[assigning a noncompensable disability rating]; and chronic 
cystitis (claimed as urinary tract infections) [assigning a 
noncompensable disability rating].  The August 2005 rating 
decision also denied entitlement to service connection for 
the following disabilities: headaches; bilateral tinnitus; 
bilateral pingueculae; a psychiatric disorder, to include 
MDD; PTSD; IBS, to include as secondary to PTSD; bilateral 
hearing loss, to include bilateral ear disabilities; 
hemorrhoids; a sleep disorder; GERD; and bilateral eye 
refractive error.

In November 2005, the appellant submitted a Notice of 
Disagreement with the determinations made for all of the 
aforementioned claims.  A Statement of the Case was issued in 
July 2006.  At the time, the RO increased the disability 
ratings for the appellant's bilateral hip disabilities from 
noncompensable to 10 percent disabling each.  A July 2006 
rating decision implemented this action.  The appellant 
perfected her appeal in September 2006.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claims.  In 
her September 2006 Substantive Appeal [VA Form 9] she 
declined the option of testifying at a personal hearing.

The issues of entitlement to service connection for bilateral 
plantar fasciitis, a bilateral ankle disability, to include 
as secondary to service-connected disabilities, and TDIU have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for 
headaches, tinnitus and GERD as well as the issues of 
entitlement to initial increased disability ratings for 
bilateral heel calcaneal spurs, bilateral hip disabilities, 
bilateral patellofemoral knee syndrome, and chronic cystitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The appellant will be notified if 
further action on her part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that 
the appellant currently suffers from pingueculae of the 
bilateral eyes that is the result of a disease or injury in 
service.

2.  The preponderance of the evidence supports a finding that 
the appellant currently suffers from a psychiatric disorder, 
to include MDD, which is the result of a disease or injury in 
service.

3.  The preponderance of the evidence supports a finding that 
the appellant currently suffers from insomnia that is the 
result of a disease or injury in service.

4.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from bilateral hearing 
loss for VA purposes, that is the result of a disease or 
injury in service.

5.  The appellant does not have a current diagnosis of IBS.

6.  The appellant does not have a current diagnosis of 
hemorrhoids.

7.  The appellant's vision impairment consists of simple 
refractive error, correctable to normal visual acuity.

8.  The preponderance of the evidence establishes that the 
appellant does not have a diagnosis of PTSD in accordance 
with the DSM-IV (American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994)) 
which is based on a verified stressor.


CONCLUSIONS OF LAW

1.  Pingueculae of the bilateral eyes was incurred during 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2009).

2.  A psychiatric disorder, to include MDD, was incurred 
during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2009).

3.  Insomnia was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2009).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2009).

5.  IBS was not incurred in or aggravated by active duty 
service, nor is it the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.310 (2009).

6.  Hemorrhoids were not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2009).

7.  Vision loss due to refractive error is precluded by the 
regulations.  38 C.F.R. § 3.303(c)(2009).

8.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claims of entitlement to service connection for 
pingueculae of the bilateral eyes, a psychiatric disorder and 
insomnia, these claims have been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the appellant's remaining claims decided 
herein, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
appellant's claims, a letter dated in November 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.
Notice letters dated in March 2006 and July 2006 informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate her claims, 
as well as the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claims.  In 
fact, the appellant specifically stated that she only 
received medical treatment through VA.  See Appellant's 
Statements, February 8, 2006 & August 18, 2006.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in two 
VA examinations and the results from those examinations have 
been included in the claims file for review.  The 
examinations involved a review of the claims file, a thorough 
examination of the appellant, and opinions that were 
supported by sufficient rationale.  Therefore, the Board 
finds that the examinations are adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claims).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claims.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Pingueculae, Psychiatric Disorder & Insomnia

The appellant contends that she currently suffers from 
pingueculae of the bilateral eyes, a psychiatric disorder and 
insomnia that are the result of her time in active duty 
service.  The Board concurs.

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2009).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids her by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish her claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether a veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Analysis

Initially, the Board notes that the appellant has been 
diagnosed with bilateral pingueculae, depression, and 
insomnia.  See VA Eye Examination Report, December 23, 2004; 
VA PTSD Examination Report, December 20, 2004; and VA Persian 
Gulf War Examination Report, November 9, 2004.  Thus, element 
(1) under Hickson, current disability, has been satisfied.

Concerning Hickson element (2), in-service disease or injury, 
the Board notes that the appellant's service treatment 
records do not reveal any complaints of eye problems, 
psychiatric disorders or sleep difficulties.  However, the 
appellant's representative argues that despite the lack of 
any award that is indicative of combat, the appellant was 
stationed in Iraq during her active duty status and was in a 
combat zone, receiving designated danger pay.  See 
Appellant's Brief, September 28, 2009.  The Board agrees.  
Despite the fact that the appellant did not receive an award 
designated for combat, her duty station location is 
sufficient to award the combat presumption set forth in 
38 U.S.C.A. § 1154(b) (West 2002).  Accordingly, the 
appellant's claimed diseases or injuries in service are 
presumed.

With respect to crucial Hickson element (3), medical nexus, 
the Board is aware of the December 2004 VA eye examination 
report.  Therein, the VA examiner stated that it was at least 
as likely as not that the appellant's pingueculae were caused 
by or the result of sand storms and increased ambient 
temperatures in Iraq.  See VA Eye Examination Report, 
December 23, 2004.  There is no medical evidence of record to 
the contrary.

With regard to the appellant's claim for a psychiatric 
disorder, VA Medical Center (VAMC) treatment records as well 
as the December 2004 VA PTSD examination diagnosed her with 
MDD.  Though the VA examination indicated that the appellant 
suffered from a single episode of MDD during her time in 
service, the November 2004 Persian Gulf War examination 
report diagnosed the appellant with anxiety reaction and 
nervousness, secondary to her Gulf War experiences.  See VAMC 
Persian Gulf War Examination Report, November 9, 2004.  This 
examination report also diagnosed the appellant with insomnia 
secondary to her Gulf War experiences.  Id.  

Affording the appellant the full benefit of the doubt, in 
addition to the existence of her continuing treatment for 
depression and insomnia (see 38 C.F.R. § 3.303(b) (2009)), 
the Board finds that the medical evidence of record is in 
equipoise and the appellant is entitled to service connection 
for a psychiatric disorder and insomnia.

The evidence in this case is approximately balanced regarding 
the question of whether the appellant currently suffers from 
bilateral pingueculae, a psychiatric disorder and insomnia 
that are the result of her time on active duty.  Therefore, 
the benefit-of-the-doubt will be conferred in her favor and 
her claims for service connection are granted, subject to the 
controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.400 (2009); see also Gilbert v. 
Derwinksi, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss & Ear Disabilities

The appellant contends that she currently suffers from 
bilateral hearing loss and ear disabilities that are the 
result of her time in active duty service in a combat zone.  
The Board disagrees.

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009).

As noted above, in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  Every reasonable doubt shall be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2009).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").


At the outset, the Board notes that the appellant does not 
have a current diagnosis of bilateral hearing loss for VA 
purposes or any other ear disability.  During the December 
2004 audiological examination, the appellant's audiometric 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
15
15
15
20

See VA Audiological Examination Report, December 30, 2004.  
The VA examiner commented that there was normal compliance of 
both tympanic membranes with acoustic reflexes present at 
expected levels and no acoustic reflex decay.  The appellant 
was diagnosed with hearing within normal limits from 500 
Hertz (Hz) to 4000 Hz, normal middle ear function and word 
recognition scores within normal limits.  Id.

Further, the appellant participated in a VA audiological 
consult in January 2006.  At that time, her audiometric 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
15
LEFT
15
15
15
15
20

See VA Audiological Consult, January 11. 2006.  

In sum, there is no evidence of sensorineural hearing loss 
within one year of the appellant's service separation.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009); Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Further, though the Board is 
aware that the appellant complained of ear aches and ear pain 
in service, she does not currently demonstrate bilateral 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2009).  

The only evidence in support of the appellant's claim 
consists of her own lay statements alleging that she suffers 
from hearing loss and ear disabilities that are related to 
service.  The Board acknowledges that the appellant is 
competent to give evidence about what she experiences; for 
example, she is competent to discuss her trouble hearing.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosis of bilateral hearing loss for VA purposes or any 
other ear disability, service connection may not be granted.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim.  There is not an 
approximate balance of evidence.

IBS & Hemorrhoids

The appellant contends that she currently suffers from IBS, 
to include as secondary to PTSD, and hemorrhoids, as a result 
of her time in active duty service.  The Board disagrees.

Review of the medical evidence of record does not establish 
that the appellant currently suffers from either IBS or 
hemorrhoids.  While the Board is aware that the appellant had 
once complained of hemorrhoids in service in December 2003, 
this was noted to be a small external hemorrhoid that was 
asymptomatic and associated with an episode of constipation.  
In July 2006, during a VA routine physical examination, 
examination of the appellant's rectum revealed no external 
anal lesions and no internal or external hemorrhoids.  See 
VAMC Treatment Record, July 17, 2006.  At no time has the 
appellant been diagnosed with IBS.  See VA Treatment Records, 
generally.

The only evidence in support of the appellant's claims 
consists of her own lay statements alleging that she suffers 
from IBS and hemorrhoids that are related to service.  The 
Board acknowledges that the appellant is competent to give 
evidence about what she experiences.  See, e.g., Layno, 
supra.  She is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical knowledge or training.  See Rucker, 
supra.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed IBS and hemorrhoids, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).

As the appellant has failed to establish that she currently 
suffers from IBS, the Board need to address her contention 
that IBS is secondary to PTSD.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims.  There is not an 
approximate balance of evidence.

Bilateral Refractive Error

The appellant contends that she currently suffers from 
bilateral refractive error as a result of her time in active 
duty service.  The Board disagrees.
For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

The appellant's Army Retention Examination indicated that her 
eyes were normal, but that she had refractive errors 
correctable by lenses.  See Service Treatment Record, 
February 26, 2005.  The appellant was also afforded VA eye 
and general examinations in December 2004 to determine if she 
suffered from an eye disability that was causally related to 
a traumatic event in service.  The diagnoses were refractive 
error corrected with eyeglasses.  See VA Examination Reports; 
December 20, 2004 & December 23, 2004.  

Based on the above, the Board must conclude that the 
appellant's refractive error is of a congenital nature.  The 
Board acknowledges that the appellant is competent to give 
evidence about what she experiences; for example she is 
competent to discuss her vision problems.  See, e.g., Layno, 
supra.  She is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical knowledge or training.  See Rucker, 
supra.

The appellant's bilateral refractive error is not a disorder 
capable of service connection, and the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


In light of the aforementioned, the Board concludes that 
service connection for bilateral refractive error must be 
denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the appellant's 
claim.  As such, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 2002).

PTSD

The appellant contends that she currently suffers from PTSD 
that is the result of her time in active duty service.  
Specifically, she alleges that she was assaulted during a 
visit to a water park while on liberty in Iraq.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2009).  A diagnosis of 
PTSD must be established in accordance with 38 C.F.R. 
§ 4.125(a), which simply mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the DSM-IV.  See 38 C.F.R. § 3.304(f) (2009).

As noted above, during her time in active duty service in 
Iraq, the appellant served in an imminent danger combat zone 
and received danger pay.  As such, she is afforded the 
presumption set forth under 38 U.S.C.A. § 1154(b).  The 
appellant reported that while on liberty, she and a group of 
other service members went to a water park.  The appellant 
was the last person at the top of the water slide platform, 
when a water park employee touched her breast.  

In order to establish service connection for PTSD, there must 
also be evidence of a valid medical diagnosis of PTSD under 
the DSM-IV, as well as link between current PTSD and the in-
service stressor.  See 38 C.F.R. § 3.304(f) (2009).  

The appellant was afforded a VA PTSD examination in December 
2004.  At that time, the appellant complained of feeling sad 
and depressed, with irritability and loss of interest in the 
activities of daily life.  She was unable to concentrate and 
suffered from anxiety and tension.  She did not complain of 
nightmares, intrusive thoughts or recurrent memories.  After 
reviewing the appellant's claims file, the VA examiner 
concluded that the appellant did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  The VA examiner stated that the 
appellant was not able to specify and describe in detail a 
severe and horribly traumatic event or incident experience 
while in service.  The VA examiner opined that the situation 
she described was unpleasant, but not traumatic.  The 
appellant was not ever in a combat situation with the enemy.  
She was not observed to become anxious, distressed or 
depressed when she described her experiences in Iraq.  She 
did not report feelings of intense fear, helplessness or 
horror at the time when she experienced the event in Iraq.  
Further, there was no evidence in the appellant's clinical 
picture of avoidance of a stimuli associated with the trauma.  
Her memories about Iraq were not intrusive, persistent and 
distressing thoughts, interfering with daily function.  Since 
the VA examiner could not identify signs and symptoms of PTSD 
and definite extreme traumatic stressors, a link was not 
established between the reported stressor and the appellant's 
mental disorder.  See VA PTSD Examination Report, December 
20, 2004.

Though the Board is aware of the September 2004 VA treatment 
note that diagnosed the appellant with PTSD, it is clear that 
this diagnosis was provided strictly on the basis of the 
appellant's provided history.  Further, the physician did not 
provide a basis of the diagnosis provided.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).   Accordingly, the Board does not find this opinion 
to be persuasive.  Rather, the VA PTSD examination is the 
most credible, as the VA examiner provided a thorough 
rationale for the conclusion that the appellant did not meet 
the DSM-IV criteria for a diagnosis of PTSD.


The only remaining evidence in support of the appellant's 
claim consists of her lay statements alleging that she 
currently suffers from PTSD.  The Board acknowledges that the 
appellant is competent to give evidence about what she 
experiences; for example, she is competent to discuss her 
symptoms.  See, e.g., Layno, supra.  She is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical knowledge or 
training.  See Rucker, supra.

Based on the above, the Board finds that the appellant does 
not have a sufficiently supported diagnosis of PTSD.  The 
Board acknowledges that the appellant has been diagnosed with 
a psychiatric disorder, to include depression and anxiety, 
for which she has been granted service connection.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  In this case, for 
the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the appellant's claim that she has a 
current diagnosis of PTSD.  There is not an approximate 
balance of evidence.


ORDER

Entitlement to service connection for pingueculae of the 
bilateral eyes is granted.

Entitlement to service connection for a psychiatric disorder, 
to include MDD, is granted.

Entitlement to service connection for insomnia is granted.

Entitlement to service connection for bilateral hearing loss, 
to include bilateral ear disabilities, is denied.

Entitlement to service connection for IBS, to include as 
secondary to PTSD, is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for bilateral eye 
refractive error is denied.

Entitlement to service connection for PTSD is denied.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims of entitlement to service connection for headaches, 
tinnitus and GERD as well as the issues of entitlement to 
initial increased disability ratings for bilateral heel 
calcaneal spurs, bilateral hip disabilities, bilateral 
patellofemoral knee syndrome, and chronic cystitis.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) a causal connection between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra; see also Shedden, supra.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case. 
With regard to the issue of entitlement to service connection 
for headaches, the Board notes that the appellant has been 
diagnosed with headaches.  See VA Eye Examination Report, 
December 23, 2004.  Review of the appellant's service 
treatment records indicates that she reported experiencing 
headaches.  See Service Treatment Records, March 25, 2004 & 
April 2, 2004.  Though the appellant was afforded VA 
examinations in December 2004, these examinations did not 
provide a statement as to whether the appellant's current 
headaches were the result of her time in active duty service.  
Accordingly, as there is insufficient evidence to decide this 
claim, the appellant must be afforded a new VA examination to 
determine the nature and etiology of her headaches.

As noted above, the Board has determined that the appellant 
is afforded the presumption set forth under 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2009).  Accordingly, exposure to 
acoustic trauma in service is conceded.  However, despite 
this concession, a medical nexus is still required to 
determine whether the appellant's currently alleged bilateral 
tinnitus is the result of her active duty service.  Though 
the appellant has a current diagnosis of bilateral tinnitus 
(see VA Audiological Examination, December 30, 2004; VAMC 
Audiological Consult, January 11, 2006), the December 2004 VA 
audiological examination failed to provide a nexus statement 
as to whether this condition is the result of her time in 
active duty service.  As such, the appellant must be afforded 
a new VA audiological examination to determine the nature and 
etiology of her current bilateral tinnitus.

With respect to the appellant's claim of entitlement to 
service connection for GERD, again, she received a diagnosis 
of GERD during the December 2004 VA general examination, but 
the VA examiner failed to state whether this condition is the 
result of her time in active duty service, based upon the 
presumption set forth in 38 U.S.C.A. § 1154(b).  As such, the 
appellant must be afforded a new VA gastrointestinal 
examination to determine the nature and etiology of her 
current GERD.

Concerning the appellant's claims for increased disability 
ratings for her heels, hips, knees and chronic cystitis, the 
Board is aware that the last VA examinations for these 
conditions were conducted in 2004.  The duty to assist 
includes conducting a thorough and contemporaneous 
examination of a veteran that takes into account the records 
of prior medical treatment.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Accordingly, the appellant must be 
scheduled for new VA examinations to determine the current 
severity of these conditions.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to obtain any 
outstanding VAMC treatment records for 
the appellant, dated January 2006 to 
the present.  Any response to this 
request should be memorialized in the 
appellant's claims file.

2.  After any outstanding VA treatment 
records have been associated with the 
appellant's claims file, she should be 
scheduled for a VA neurological 
examination to determine the nature and 
etiology of her claimed headaches.  The 
VA examiner should thoroughly review the 
appellant's claims file as well as a 
complete copy of this REMAND and note 
this has been accomplished in the 
examination report.  The VA examiner 
should address the appellant's service 
treatment records in March 2004 and April 
2004 as well as the VAMC treatment notes 
dated in July 2004, August 2004, November 
2004 and February 2005, which provide 
contradicting complaints.  The VA 
examiner should state whether it is at 
least as likely as not that the appellant 
currently suffers from headaches that are 
the result of her time in active duty 
service.  The examiner should provide a 
complete rationale for any opinion 
provided.


It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After any outstanding VA treatment 
records have been associated with the 
appellant's claims file, she should be 
scheduled for a VA audiological 
examination to determine the nature and 
etiology of her claimed bilateral 
tinnitus.  The VA examiner should 
thoroughly review the appellant's claims 
file as well as a complete copy of this 
REMAND and note this has been 
accomplished in the examination report.  
The VA examiner is requested to address 
that acoustic trauma in service has been 
conceded.  The VA examiner should also 
discuss the December 2004 VA audiological 
examination report and the VA treatment 
records dated in February 2005 and 
January 2006 pertaining to tinnitus.  The 
VA examiner should state whether it is at 
least as likely as not that the appellant 
currently suffers from bilateral tinnitus 
that is the result of her time in active 
duty service.  The examiner should 
provide a complete rationale for any 
opinion provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After any outstanding VA treatment 
records have been associated with the 
appellant's claims file, she should be 
scheduled for a VA orthopedic 
examination with an appropriate expert.  
The VA examiner should thoroughly 
review the appellant's claims file as 
well as a complete copy of this REMAND 
and note that this has been 
accomplished in the VA examination 
report.  The VA examiner should explain 
in detail the current severity of the 
appellant's service-connected bilateral 
heel, bilateral hip and bilateral knee 
disabilities.

5.  After any outstanding VA treatment 
records have been associated with the 
appellant's claims file, she should be 
scheduled for a VA digestive and 
esophageal examination with an 
appropriate expert.  The VA examiner 
should thoroughly review the 
appellant's claims file as well as a 
complete copy of this REMAND and note 
that this has been accomplished in the 
VA examination report.  
The VA examiner is requested to address 
that the appellant suffered from GERD in 
service.  The VA examiner should state 
whether it is at least as likely as not 
that the appellant currently suffers from 
GERD that is the result of her time in 
active duty service.  The examiner should 
provide a complete rationale for any 
opinion provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA examiner should also explain in 
detail the current severity of the 
appellant's service-connected chronic 
cystitis.

6.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinions to 
ensure that they are responsive to and 
in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and her representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


